UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 HEIDI PETERSON,

         Plaintiff,
                v.                                          Civil Action No. 14-1053 (UNA)
 BOARD OF GOVERNORS OF THE
 FEDERAL RESERVE SYSTEM,

         Defendant.


                                  MEMORANDUM OPINION

       This matter comes before the Court on review of pro se Plaintiff Heidi Peterson’s

application to proceed in forma pauperis. The Court will grant the application, but dismiss the

Complaint for lack of subject-matter jurisdiction because Plaintiff has not established standing to

sue. See Fed. R. Civ. P. 12(h)(3) (requiring court to dismiss an action “at any time” if it

determines that subject-matter jurisdiction is lacking); Haase v. Sessions, 835 F.2d 902, 906

(D.C. Cir. 1987) (“[T]he defect of standing is a defect in subject matter jurisdiction.”).

I.     Background

       Plaintiff Heidi Peterson alleges that the “Federal Reserves [sic] is accused of artificially

holding up housing prices through their quantitative easing policies.” Compl. at 2. According to

Plaintiff, this leads to “homelessness” and “contribut[es] to the change in birth rate and racial

demographic of the country[.]” Id. at 4. Plaintiff has explained how the policies had an effect on

her and her family:

               I was not able to live in what America offered me as affordable
               housing for my safety and safety of my child and I was not able to
               afford a home in a white community where I would probably not



                                                  1
                   of been a target of attack and discrimination because me like many
                   others can’t enter the higher end housing market [sic].

Id. at 2.

            Plaintiff refers to a specific attack that she was subjected to when “[t]he police refused to

take police reports or investigate or send . . . prosecutors” when a gang took over Plaintiff’s

house. Id. She claims that she needed to live in Detroit, “due to the fact it was one of the only

places [she] had access to affordable housing, as [she] most likely could not get a loan.” Id. The

gang purportedly took over her home because she could not live there while pregnant or with a

child because there was lead-paint toxin. See id.

        Plaintiff requests that this Court stop the “Federal Reserve[’]s Quantitative Easing

program,” order the sale of mortgage-backed securities in the open market, and direct the Federal

Reserve to “[r]epay the disenfranchised people . . . treble damages . . . by possibly placing them

in homes they have been unable to buy or rent due to the artificial price fixing” among other

relief. Id. at 7-8.

II.     Analysis

        Article III of the Constitution limits the power of the federal judiciary to the resolution of

“Cases” and “Controversies.” Because “standing is an essential and unchanging part of the case-

or-controversy requirement of Article III,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992), finding that a plaintiff has standing is a necessary “predicate to any exercise of [the

Court’s] jurisdiction.” Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996); see

also Allen v. Wright, 468 U.S. 737, 750 (1984) (discussing case-or-controversy requirement).

“This limitation is no mere formality: it ‘defines with respect to the Judicial Branch the idea of

separation of powers on which the Federal Government is founded.’” Dominguez v. UAL Corp.,

666 F.3d 1359, 1361 (D.C. Cir. 2012) (quoting Allen, 468 U.S. at 750).



                                                     2
       The doctrine of standing “requires federal courts to satisfy themselves that ‘the plaintiff

has alleged such a personal stake in the outcome of the controversy as to warrant [her] invocation

of federal-court jurisdiction.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (citing

Warth v. Seldin, 422 U.S. 490, 498-99 (1975)). “To establish Article III standing, an injury must

be ‘concrete, particularized, and actual or imminent; fairly traceable to the challenged action; and

redressable by a favorable ruling.’” Clapper v. Amnesty Intern. USA, 133 S. Ct. 1138, 1147

(2013) (quoting Monsanto Co. v. Geertson Seed Farms, 130 S. Ct. 2743, 2747 (2010)).

       While Plaintiff’s situation may be unfortunate, her claim fails to satisfy the last two

elements of standing. It is unclear how the Federal Reserve’s policies caused Plaintiff the harm

she alleges, and it is even more speculative to assume that a favorable decision by this Court will

provide her the relief she desires.

       Assuming Plaintiff’s loss of her home is a “concrete and particularized” injury, “the line

of causation between [the Federal Reserve’s] conduct” and her injuries “is attenuated at best.”

See Allen, 468 U.S. at 757; see also Vardon v. Fed. Reserve Sys., No. 11-1565, 2011 WL
3847168, at *1 (D.D.C. Aug. 31, 2011) (dismissing plaintiff’s claim against Federal Reserve

because Plaintiff’s financial losses were not fairly traceable to Federal Reserve’s allegedly failed

policies), aff’d, 448 Fed. App’x 77 (D.C. Cir. 2012) (per curiam). Plaintiff claims that she had

to live in Detroit because “she most likely could not get a loan.” See Compl. at 2. Then she

alleges that because she had to live in Detroit, there was lead paint; when she became pregnant,

she needed to move out. See id. After this, a gang took over and the police did not investigate.

See id. The injury to Plaintiff is “highly indirect and ‘results from the independent action of

[multiple] third part[ies] not before the court.’” See Allen, 468 U.S. at 758 (quoting Simon v.

Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 42 (1976)). Therefore, even if the Federal




                                                 3
Reserve’s policy adversely affected the housing market, it is entirely speculative to assume that

Plaintiff’s harms were “fairly traceable” to Defendant’s conduct because there are too many links

in the chain of causation. See Allen, 468 U.S. at 759 (“The links in the chain of causation

between the challenged Government conduct and the asserted injury are far too weak for the

chain as a whole to sustain respondents’ standing.”).

       Similarly, any inquiry into whether Plaintiff’s injuries are redressable by this Court

would involve substantial guesswork. See ASARCO Inc. v. Kadish, 490 U.S. 605, 614 (1989)

(opinion of Kennedy, J.) (“[I]t is pure speculation whether the lawsuit would result in any actual

tax relief for respondents.”). If this Court were to order the Federal Reserve to stop its

Quantitative Easing Program or order the sale of mortgaged-backed securities, the possible effect

on the housing market would be entirely unclear. But even if the Court assumes that Plaintiff’s

proposed policies would be beneficial to the United States economy, it is “pure speculation” to

assume that this would fix Plaintiff’s problem of not being able to live in her desired house in her

desired neighborhood.

       The Court, accordingly, will an issue an Order dismissing the case without prejudice.


                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
       Date: June 20, 2014




                                                  4